Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 1 of 10 PageID: 1



Alan R. Ackerman, Esq. (AA9730)
Law Offices of Alan R. Ackerman
1719 Route 10 East, Suite 106
Parsippany, NJ 07054
Ph: (973) 898-1177
Email: araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
Ph: (305) 891-5199
Email: jpf@fullerfuller.com

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION

THE INDEPENDENCE PROJECT, INC., a New :
Jersey Non Profit Corporation, and RONALD   :
MOORE, Individually,                        :
                                            :
             Plaintiffs,                    :                  Case No.:
vs.                                         :
                                            :
FIESTA PLAZA ASSOCIATES, LLC, a New         :
Jersey Limited Liability Company,           :
                                            :
             Defendant.                     :
__________________________________________/
                                          COMPLAINT

       Plaintiffs, THE INDEPENDENCE PROJECT, INC., a New Jersey Non Profit Corporation,

and RONALD MOORE, Individually, on their behalf and on behalf of all other mobility impaired

individuals similarly situated, (sometimes referred to as “Plaintiff” or “Plaintiffs”), hereby sue the

Defendant, FIESTA PLAZA ASSOCIATES, LLC, a New Jersey Limited Liability Company

(sometimes referred to as “Defendant”), for Injunctive Relief, damages, attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


                                                  1
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 2 of 10 PageID: 2



(“ADA”) and the New Jersey Law Against Discrimination (N.J.S.A.).

                               COUNT I
                     VIOLATION OF TITLE III OF THE
           AMERICANS WITH DISABILITIES ACT, 42 USC § 12181, et seq.

1.    Plaintiff, Ronald Moore, is an individual residing at 1002 Central Ave., New Providence,

      NJ 07974, in the County of Union.

2.    Plaintiff, THE INDEPENDENCE PROJECT, INC., is a nonprofit corporation formed

      under the laws of the State of New Jersey. THE INDEPENDENCE PROJECT, INC.

      maintains its principal office at 1002 Central Ave., New Providence, NJ 07974, in the

      County of Union.

3.    Defendant, FIESTA PLAZA ASSOCIATES, LLC, a New Jersey Limited Liability

      Company, holds title to the subject property, known as Fiesta Plaza, 1808 Route 37 East,

      Toms River, NJ 08753, alleged by the Plaintiffs to be in violation of Title III of the ADA.

4.    Venue is properly located in the District of New Jersey because venue lies in the judicial

      district of the property situs. The Defendant’s property is located in and does business

      within this judicial district.

5.    Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

      jurisdiction over actions which arise from the Defendant’s violations of Title III of the

      Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and

      § 2202.

6.    Plaintiff Ronald Moore is a New Jersey resident, is sui juris, and qualifies as an individual

      with disabilities as defined by the ADA, being a quadriplegic. Ronald Moore has visited

      the property which forms the basis of this lawsuit on numerous occasions and plans to

      return to the property in the near future to avail himself of the goods and services offered



                                               2
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 3 of 10 PageID: 3



      to the public at the property. The Plaintiff has encountered architectural barriers at the

      subject property. The barriers to access at the property have endangered his safety. The

      Plaintiff is also a member of the Plaintiff organization, THE INDEPENDENCE PROJECT,

      INC., discussed below in paragraph 8.

7.    Plaintiff THE INDEPENDENCE PROJECT, INC., is a nonprofit New Jersey corporation.

      Members of this organization include individuals with disabilities as defined by the ADA.

      The purpose of this organization is to represent the interest of its members by assuring

      places of public accommodation are accessible to and usable by the disabled and that its

      members are not discriminated against because of their disabilities.

8.    THE INDEPENDENCE PROJECT, INC. and its members have suffered and will continue

      to suffer direct and indirect injury as a result of the Defendant’s discrimination until the

      Defendant has compelled to comply with the requirements of the ADA. One or more of

      its members has suffered an injury that would allow it to bring suit in its own right. THE

      INDEPENDENCE PROJECT, INC. has also been discriminated against because of its

      association with its disabled members and their claims.

9.    Defendant owns, leases, leases to, or operates a place of public accommodation as defined

      by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, as

      said property is described in paragraphs 3 and 4 above, Defendant is responsible for

      complying with the obligations of the ADA.

10.   THE INDEPENDENCE PROJECT, INC. and Ronald Moore have a realistic, credible,

      existing and continuing threat of discrimination from the Defendant’s non-compliance with

      the ADA with respect to this property as described but not necessarily limited to the

      allegations in paragraph 12 of this complaint. Plaintiffs have reasonable grounds to believe



                                               3
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 4 of 10 PageID: 4



         that they will continue to be subjected to discrimination in violation of the ADA by the

         Defendant. Ronald Moore desires to visit Fiesta Plaza not only to avail himself of the

         goods and services available at the property but to assure himself that this property is in

         compliance with the ADA so that he and others similarly situated will have full and equal

         enjoyment of the property without fear of discrimination.

11.      The Defendant has discriminated against the individual Plaintiff and members of the

         corporate Plaintiff organization by denying them access to, and full and equal enjoyment

         of, the goods, services, facilities, privileges, advantages and/or accommodations of the

         buildings, as prohibited by 42 U.S.C. § 12182 et seq.

12.      The Defendant has discriminated, and continues to discriminate, against the Plaintiffs in

         violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992

         (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

         $500,000 or less). A preliminary inspection of Fischer Court has shown that violations

         exist. These violations that Ronald Moore personally encountered or observed include, but

         are not limited to:

                 Parking and Exterior Accessible Route

      a) Parking spaces throughout Fiesta Plaza are not maintained, contain slopes beyond limits
         within parking spaces and lack compliant accessible routes from accessible parking,
         violating Sections 402 and 502 of the 2010 Accessibility Standards. These conditions
         during numerous visits prevented Mr. Moore from unloading from his van freely and
         safely.

      b) Fiesta Plaza fails to provide the required amount of compliant accessible parking spaces,
         violating Section 502 of the 2010 Accessibility Standards. The lack of accessible parking
         makes Mr. Moore park in open areas so he can unload freely and safely from his van.

      c) Curb ramps provided to access stores at Fiesta Plaza are unsafe for wheelchair users and
         are not provided in some areas of the center. The curb ramps protrude in to the traffic area,
         contain excessive slopes, abrupt changes of level and lack level landings, violating Sections
         402 and 406 of the 2010 Accessibility Standards. Mr. Moore dealt with a lack of

                                                   4
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 5 of 10 PageID: 5



     maneuvering space at the top of the curb ramp. These conditions are unsafe for Mr. Moore
     when he accesses the curb ramps.

  d) The exterior accessible route from parking spaces and throughout Fiesta Plaza fails to
     provide a safe accessible route, violating Section 402 of the 2010 Accessibility Standards.
     Mr. Moore was forced to travel in the traffic area of the center to get to the curb ramp and
     had to deal with cross slopes while accessing tenants.
  e) Fiesta Plaza fails to provide a safe accessible route to the adjacent bus stop, street or
     sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The current route
     provides an inaccessible ramp that lacks handrails. The lack of a compliant accessible
     route prevents the option of public transportation for Mr. Moore.

     Access to Goods and Services

  g) Payment counters throughout Fiesta Plaza including Giampapa’s Pizza, Dragon Chinese
     and NJ Image Nails are mounted beyond the reach of Mr. Moore, violating Sections 308
     and 904 of the 2010 Accessibility Standards.

  h) Giampapa’s Pizza, Dragon Chinese fail to provide accessible dining tables for those in
     wheelchairs, violating Section 902 of the 2010 Accessibility Standards. Mr. Moore was
     unable to dine comfortably due to a lack of accessible tables.

  i) Entering tenants is impeded by slopes beyond limits and/or abrupt changes of level at the
     base, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of level
     and slopes can cause damage to Mr. Moore’s wheelchair.

     Restrooms

  j) Restrooms at Fiesta Plaza including Giampapa’s Pizza, Dragon Chinese and NJ Image
     Nails were reported to be unsafe for use by the plaintiff. Inspection revealed Mr. Moore
     was unable to use the restrooms safely due to a lack of accessibility. Including,
     inaccessible water closets which lack proper controls and wheelchair maneuvering space
     violating Section 601 of the 2010 Accessibility Standards.

  k) Restrooms at Giampapa’s Pizza, Dragon Chinese and NJ Image Nails provide dispensers
     beyond reach of wheelchair users and are inaccessible to the plaintiff, violating Section
     308 of the 2010 Accessibility Standards.

  l) Lavatories at Giampapa’s Pizza, Dragon Chinese and NJ Image Nails lack knee clearance
     and accessibility preventing the plaintiff from freely accessing the lavatory, violating
     Section 606 the 2010 Accessibility Standards.

  m) Giampapa’s Pizza, Dragon Chinese and NJ Image Nails provides restrooms that contain
     improper centerlines for the water closets and flush controls mounted on the wall side,
     violating Section 604 of the 2010 Accessibility Standards. Mr. Moore was unable to
     access flush controls while in the restrooms due to improper location.

                                              5
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 6 of 10 PageID: 6




      n) Using restrooms doors at Giampapa’s Pizza, Dragon Chinese and NJ Image Nails is
         impeded by round door knobs, improper signage and a lack of maneuvering clearance,
         violating Section 404 of the 2010 Accessibility Standards. Round door knobs, stored
         goods and maneuvering space impede Mr. Moore from easily accessing doors.

         Maintenance

      o) The accessible features of the facility are not maintained, creating barriers to access for
         the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

13.      All of the foregoing violations are also violations of the 1991 Americans with Disabilities

         Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

         as promulgated by the U.S. Department of Justice.

14.      The discriminatory violations described in paragraph 12 are not an exclusive list of the

         Defendant’s ADA violations. Plaintiffs require the inspection of the Defendant’s place of

         public accommodation in order to photograph and measure all of the discriminatory acts

         violating the ADA and all of the barriers to access. The individual Plaintiff, the members

         of the Plaintiff group, and all other individuals similarly situated, have been denied access

         to, and have been denied the benefits of services, programs and activities of the

         Defendant’s buildings and its facilities, and have otherwise been discriminated against and

         damaged by the Defendant because of the Defendant’s ADA violations, as set forth above.

         The individual Plaintiff, the members of the Plaintiff group and all others similarly situated

         will continue to suffer such discrimination, injury and damage without the immediate relief

         provided by the ADA as requested herein. In order to remedy this discriminatory situation,

         the Plaintiff requires an inspection of the Defendant’s place of public accommodation in

         order to determine all of the areas of non-compliance with the Americans with Disabilities

         Act.

15.      Defendant has discriminated against the individual and corporate Plaintiff by denying them

                                                   6
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 7 of 10 PageID: 7



      access to full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of its place of public accommodation or commercial facility in

      violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the

      Defendant continues to discriminate against the Plaintiffs, and all those similarly situated

      by failing to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      efforts that may be necessary to ensure that no individual with a disability is excluded,

      denied services, segregated or otherwise treated differently than other individuals because

      of the absence of auxiliary aids and services.

16.   Plaintiffs are without adequate remedy at law and are suffering irreparable harm.

      Considering the balance of hardships between the Plaintiffs and Defendant, a remedy in

      equity is warranted.    Furthermore, the public interest would not be disserved by a

      permanent injunction.

17.   Plaintiffs have retained the undersigned counsel and is entitled to recover attorney’s fees,

      costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

      CFR 36.505.

18.   Defendant is required to remove the existing architectural barriers to the physically

      disabled when such removal is readily achievable for its place of public accommodation

      that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

      has been an alteration to Defendant’s place of public accommodation since January 26,

      1992, then the Defendant is required to ensure to the maximum extent feasible, that the

      altered portions of the facility are readily accessible to and useable by individuals with



                                               7
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 8 of 10 PageID: 8



      disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

      Defendant’s facility is one which was designed and constructed for first occupancy

      subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility

      must be readily accessible to and useable by individuals with disabilities as defined by the

      ADA.

19.   Notice to Defendant is not required as a result of the Defendant’s failure to cure the

      violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have

      been met by Plaintiffs or waived by the Defendant.

20.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiffs

      Injunctive Relief, including an order to require the Defendants to alter Fiesta Plaza to make

      its facilities readily accessible and useable to the Plaintiffs and all other persons with

      disabilities as defined by the ADA; or by closing the facility until such time as the

      Defendant cures its violations of the ADA.

WHEREFORE, Plaintiffs respectfully request:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq.

      b.     Injunctive relief against the Defendant including an order to make all readily

             achievable alterations to the facility; or to make such facility readily accessible to

             and usable by individuals with disabilities to the extent required by the ADA; and

             to require the Defendant to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,



                                               8
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 9 of 10 PageID: 9



              services, facilities, privileges, advantages or accommodations to individuals with

              disabilities; and by failing to take such steps that may be necessary to ensure that

              no individual with a disability is excluded, denied services, segregated or otherwise

              treated differently than other individuals because of the absence of auxiliary aids

              and services.

      c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

      d.      Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act. The Order shall further require the

              Defendant to maintain the required accessible features on an ongoing basis.

                                COUNT II
           VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

21.   Plaintiffs re-allege all prior obligations as if fully set forth herein. Plaintiffs repeat the

      allegations contained in all of the proceeding paragraphs.

22.   Defendant’s facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,

      (New Jersey Law Against Discrimination).

23.   New Jersey law provides that all persons shall have the opportunity to obtain all the

      accommodations, advantages, facilities and privileges of any place of public

      accommodation without discrimination on the basis of disability. This opportunity is

      recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

24.   As a result of the aforementioned discrimination, Plaintiff Ronald Moore has sustained

      emotional distress, mental anguish and suffering and humiliation, and other injuries, in

      violation of the New Jersey Law Against Discrimination.

      WHEREFORE, Ronald Moore demands judgment for injunctive relief, damages,

                                                9
Case 3:19-cv-04890-MAS-LHG Document 1 Filed 02/06/19 Page 10 of 10 PageID: 10



attorneys’ fees, litigation expenses, including expert fees and costs pursuant to the New Jersey

Law Against Discrimination.

               1/29/2019
       Dated:______________                 Respectfully Submitted,

                                            ____________________________
                                            Alan R. Ackerman, Esq. (AA9730)
                                            Law Offices of Alan R. Ackerman
                                            1719 Route 10 East, Suite 106
                                            Parsippany, NJ 07054
                                            Ph: (973) 898-1177
                                            Fax: (973) 898-1230
                                            Email: araesq@alanackermanlaw.com

                                            John P. Fuller, Esquire, pro hac vice pending
                                            FULLER, FULLER & ASSOCIATES, P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            Ph: (305) 891-5199
                                            Fax: (305) 893-9505
                                            Email: jpf@fullerfuller.com

                                            Counsel for Plaintiffs
                                            The Independence Project, Inc. and Ronald Moore




                                              10
